—Order, Supreme Court, Bronx County (Howard Silver, J.), entered May 23,1995, which denied defendants-appellants’ motion to change venue from Bronx County to either Putnam County or New York County, unanimously affirmed, without costs.
Plaintiffs properly commenced the action in Bronx County since one of the defendants, no longer a party, resided there. The IAS Court properly exercised its discretion in declining to transfer the action to New York or Putnam County (see, Callesto v Williams, 107 AD2d 1055), 41/2 years having passed since the commencement of the action and the case ready for jury selection. Pursuant to CPLR 510 (3), the movant bears the burden of demonstrating that the convenience of the material witnesses would be better served by the change of venue. Here, defendants-appellants did not establish that the convenience of two prospective witnesses would be served by the proposed transfer (see, Rodriguez v Ryder Truck Rental, 100 AD2d 811). Concur—Sullivan, J. P., Kupferman, Williams and Tom, JJ.